Case 8:19-mc-00699 Document 1-16 Filed 12/06/19 Page 1 of 4




                 Exhibit 11
                Case 8:19-mc-00699 Document 1-16 Filed 12/06/19 Page 2 of 4
2/5/2019                                             BT Yahoo Mail - ly shopping list




     My shopping list

     From: markhollingsworth@talk21.com

     To:     gsimpson@fusiongps.com

     Date:    Tuesday, 4 October 2011, 12:29 GMT-4



     Glenn,

     Here is what I can provide on ENRC. This is not comprehensive but it's a start and should be more than
     enough to keep the client happy:

     1.Detailed report on the internal investigations into corruption at the highly profitable Kazakh
     subsidiary, SSGPO, of ENRC which have been going on since 2007 and is ongoing.

     2.Copies of the reports by the three major UK law firms into the corruption and allegations
     of destruction of documents and cover-up by senior ENRC officials in Kazakhstan and Russia

    3.Copy of the e-mail sent by a senior employee and whistleblower of SSGP and separate internal memo
    which alleged that members of the Trio benefitted from this corruption. This e-mail and memo was sent
    to Kazakh General Prosecutor and sparked the investigations which were commissioned by the Audit
    Committee and overseen by a new law firm

    4. Copy of the e-mail sent by Paul Judge, a director and aspiring chairman of ENRC, to other dirrectors
    and company officials in June 2011 which disclosed the three reasons why he thought that Mashkevich
    should not be the next chairman. This e-mail includes other private comments by Judge

    5.Details of thousands of other internal ENRC documents - 2004-2008 - which reveal the hidden assets
    of the Trio and new material on the Belgian investigation and range of disclosures about internal
    workings of the UK subsidiary, Alferon Management

    6.Names and details of disgruntled former ENRC executives and directors

    7.Copy of private resignation letter by Ken Olisa, former ENRC director

    8.Current situation regarding the internal corruption investigation, involvement of SFO and FSA, board
    meetings and internal politics of the company

    9. Detailed accounts of the private and up-to-date thoughts and activities of Paul Judge, senior ENRC
    director

    10.Detailed account of the private and up-to-date thoughts and activities of Richard Sykes, former
    ENRC director

    There is more to come, but this could easily cover the first two months, although we need to talk

    I look forward to hearing from you

    Very best

    Mark




                                                                                                              1/3
               Case 8:19-mc-00699 Document 1-16 Filed 12/06/19 Page 3 of 4
2/5/2019                                             BT Yahoo Mail - ly shopping list


     From: Glenn Simpson <gsimpson@fusiongps.com>
     To: markhollingsworthLditalk21.com
     Sent: Tuesday, 4 October 2011, 12:52
     Subject: Re: ENRC shopping list

     Ok

     markhоllјngsworth@talk2l.com wrote:

     >Hi Glenn,
     >
     >Sorry that I did not e-mail you yesterday. I will send you the ENRC
     >shopping list today (Tues). It is looking very good. I have a
     >complete inside track, including current developments on the board and
     >lots of other juicy material which I think that we should stagger.
     >
     >I will e-mail you the list later today, but meanwhile please you
     >could check if the money has arrived
     >
     >Hope to see you next week
     >
     >Mark
     >
     >    Forwarded Message
     >From: "markhоllingSwоrth@talk21.cam" <markhollirlgswоrth@talk21.coщ>
     >To: glenn simpson <g~impson@fцsio~gp~.com>
     >Sent: Friday, 30 September 2011, 15:54
     >Subject: Re: project starting
     >
     >
     >I am free to talk now until 5.30 pm UK time today. Alternatively over
     >the weekend.
     >
     >
     >
     >
     >From: glenn simpson <gsјmpson@fusиongps.cоm>
     >To: mark hollingsworth <markhollingswогth@talk21.com>
     >Sent: Friday, 30 September 2011, 12:16
     >Subject: Re: project starting
     >
     >
     >Yes, we need to to talk. Not coming yet. If you want to look,
     >apparently there is a new "independent" board member. Turkish. But he
     >is secretly a partner of Ibraimov.

     >
     >
     >Glenn R. Simpson
     >Fusion
     >Washington DC
    >+12025587164
     > Www.fusiongps.com
     >From: mark hollingsworth <markhollingsworth@talk21.com>
     >Reply-To: mark hollingsworth <глarkhollingsworth@talk2l.com>
     >Date: Fri, 30 Sep 2011 09:48:34 +0100 (BST)

                                                                                        2/3
              Case 8:19-mc-00699 Document 1-16 Filed 12/06/19 Page 4 of 4
2/5/2019                                           BT Yahoo Mail - My shopping list



     >To: glenn simpson <gsimpson@fusiongps.com>
     >Subject: Re: project starting
     >
     >
     >Great. Let's talk later today unless you are coming to London early
     >next week?? Or please just e-mail me a briefing on your terms of
     >reference and time-scale etc and I will get to work.
    >
    >
    >
    >
     >From: glenn simpson <gјшpson@fusiongps.com>
     >To: mark hollingsworth <markhollingSworth@talk2l.com>
     >Sent: Thursday, 29 September 2011, 18:05
     >Subject: project starting
    >
    >
    >monday
    >--
    >Glenn R. Simpson
    >Fusion
    >+12025587164
    >Www.fusiongps.com




                                                                                      3/3
